MEMORANDUM DECISION                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                             Mar 18 2016, 8:39 am

this Memorandum Decision shall not be                                   CLERK
                                                                    Indiana Supreme Court
regarded as precedent or cited before any                              Court of Appeals
                                                                         and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Gregory F. Zoeller
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re The Termination Of The                             March 18, 2016
Parent-Child Relationship Of:                            Court of Appeals Case No.
                                                         79A02-1506-JT-702
M.R.W., M.A.W., Ja.W.,
Se.W., Sa.W., and C.W. (Minor                            Appeal from the Tippecanoe
Children),                                               Superior Court
                                                         The Honorable Faith A. Graham,
and                                                      Judge
J.R. (Mother),                                           Trial Court Cause Nos.
Appellant-Respondent,                                    79D03-1501-JT-1
                                                         79D03-1501-JT-2
        v.                                               79D03-1501-JT-3
                                                         79D03-1501-JT-4
                                                         79D03-1501-JT-5
The Indiana Department of                                79D03-1501-JT-6
Child Services,
Appellee-Petitioner.


Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016        Page 1 of 22
      Brown, Judge.


[1]   J.R. (“Mother”) appeals the involuntary termination of her parental rights with

      respect to her children, M.R.W., M.A.W., Ja.W., Se.W., Sa.W., and C.W. (the

      “Children”). Mother raises one issue which we revise and restate as whether

      the evidence is sufficient to support the termination of her parental rights. We

      affirm.


                                       Facts and Procedural History

[2]   Mother has six children: daughter M.R.W., born March 16, 2005; daughter

      M.A.W., born March 12, 2006; son Ja.W., born March 4, 2007; daughter

      Se.W., born April 17, 2010; son Sa.W., born June 6, 2012; and daughter C.W.,

      born June 5, 2013. In 2012, Mother and J.W., who is the father of the Children

      (“Father,” and collectively with Mother, “Parents”),1 lost their home due to

      non-payment of taxes following Father’s loss of his job. The family lived with

      extended family before moving into a shelter in Aurora, Indiana, where they

      stayed for about six or seven months. At the shelter, Mother met Melissa

      Gabbard, who was a case manager there and who encouraged her to move her

      family in with Gabbard’s boyfriend, Jerry Cantine, and they did so.


[3]   During the time the family lived with Cantine, M.R.W. slept in the same bed as

      Cantine. Mother was aware that Cantine had a criminal history and was a sex



      1
       The court also terminated the parental rights of Father. Appellant’s Appendix at 65. Father, however, does
      not participate in this appeal. We therefore limit our recitation of the facts to those pertinent solely to
      Mother’s appeal.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016           Page 2 of 22
      offender. At some point in October 2013, Cantine picked M.R.W. up from

      school and moved her to the State of Ohio, where he kept M.R.W. in his care.

      Cantine enrolled M.R.W. in school in Ohio, and she continued to sleep in the

      same bed as Cantine. Mother signed a document giving Cantine permission to

      provide medical treatment to M.R.W. and to take her to school, but she said

      she did not understand the agreement. Parents did not report M.R.W. missing

      until some time in January 2014. On January 18, 2014, M.R.W. was found in

      the care of Cantine by Hamilton County Ohio Job and Family Services, and

      she was removed and placed in foster care.


[4]   On February 28, 2014, the Department of Child Services (“DCS”) filed a

      petition alleging that the Children were children in need of services (“CHINS”)

      based on Parents failing to report until January 2014 that M.R.W. had been

      taken from school without Parents’ permission in October 2013. That same

      day, the court held an initial/detention hearing and formally placed the

      Children in foster care. The court also accepted transfer of M.R.W.’s case from

      Ohio, where she had been located and detained.


[5]   On April 9, 2014, the court held a factfinding hearing on the CHINS petition,

      and adjudicated the Children as CHINS. In its fact finding order, the court

      noted among other things that Mother has a learning disability and that she

      failed to meet the medical needs of the Children, in that they had severe head

      lice, one had significant sores on his head, and the infant had severe diaper

      rash, an upper respiratory infection, and pneumonia. On May 12, 2014, the

      court held a dispositional hearing, and on May 15, 2014, entered its order

      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 3 of 22
      requiring Mother’s participation in reunification services, which included

      therapeutic visitation with the Children, home-based case management,

      individual therapy, a comprehensive psychological evaluation, random drug

      screens, and following all recommendations made pursuant to those services.


[6]   On August 11, 2014, the court found that Mother had not participated in all

      visitations with the Children and that the Children’s therapists indicated a

      change or increase in Mother’s visitations would be detrimental to the

      Children’s progress. On November 10, 2014, the court held a review hearing

      and found that the “objectives of the dispositional decree have not been

      accomplished.” DCS Ex. 2 at 16. On January 6, 2015, upon the motion of

      DCS, the court temporarily suspended visitation between Mother and the

      Children. On January 16, 2015, the court held a permanency hearing and

      changed the permanency plan to termination of Parents’ parental rights.


[7]   On January 16, 2015, DCS filed its termination petitions, and on March 20 and

      23, 2015, the court held evidentiary hearings. At the time of the hearings,

      M.R.W., M.A.W., and Ja.W. were placed in one foster home, Sa.W. and

      Se.W. were placed in a second home, and C.W. was placed in a third home.

      The court heard testimony from Rachel Proctor and Kelly Smith, who worked

      as home-based case managers and visitation facilitators, Vanessa Cochran, a

      therapist who worked with the Children, Nancy Gehring, the CASA appointed

      to the Children, Arielle Fallardeau, the therapist working with Mother and

      Father, Laura Tibbets, the DCS family case manager (“FCM Tibbets”),

      Jonathan Wade, a therapist who worked with Father, Soledad Smith, a

      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 4 of 22
      therapist who worked with Mother, and Margarita Lora, a therapist who

      worked with Ja.W. Additionally, Mother, Mother’s father, and one of

      Mother’s roommates were called to testify by Mother’s counsel. Father also

      testified.


[8]   On May 14, 2015, the court entered its Order to Terminate Parent-Child

      Relationship terminating Mother’s parental rights to the Children (the

      “Termination Order”), containing detailed findings of fact and conclusions of

      law. The Termination Order contained findings consistent with the above and

      stated in part:


                                         FINDINGS OF FACT


                                                   *****


              2. . . . Jerry Cantine reported to officials in Ohio that he had a
              notarized statement from the parents authorizing him to enroll
              [M.R.W.] in school and that he was paying the parents $200.00
              per week to “keep” [M.R.W.].


              3. Jerry Cantine has an extensive criminal history across
              multiple states including arrests and/or convictions for Sexual
              Misconduct, Rape, Interference with Custody, Kidnapping,
              Child Abuse, Felony Possession of Drugs, Possession of Cocaine
              ....


                                                   *****


              5. Although the parents deny exchanging money for [M.R.W.],
              they admit knowing [M.R.W.] had slept in the same bed with

      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 5 of 22
        Jerry Cantine for some time. The children confirmed [M.R.W.]
        slept in the same bed as Jerry. The children also disclosed that
        [M.R.W.] had been stolen by “Uncle Jerry” and that she was
        mad because nobody tried to stop him. Further, the children
        reported to a school bus driver that the family tried to sell the
        baby rather than [M.R.W.] but nobody wanted the baby.


        6. At the time of removal, the family had no stable housing and
        no stable income. The family had been staying at homeless
        shelters for the past year even though they owned a residence.
        The family was renting the residence to others for $500.00 per
        month. Neighbors reported the residence was in an unlivable
        condition when the family left. The residence was eventually
        sold in a sheriff’s sale on September 9, 2013 for non-payment of
        taxes.


        7. In 2012-2013, DCS unsubstantiated six (6) reports regarding
        the hygiene and health of the children. Two (2) reports of
        physical abuse (inappropriate discipline) were also
        unsubstantiated. Further, a sexual abuse report in July 2013
        regarding [M.R.W.] and Jerry Cantine was unsubstantiated.
        Neglect (Lack of Supervision, Environment Life/Health
        Endangerment) was finally substantiated based on the January
        2014 missing child alert.


        8. When [M.R.W., M.A.W., and Ja.W.] were enrolled in
        school, they each had severe head lice that eventually required
        extremely short and/or shaved haircuts to alleviate the problem.
        All three (3) of them were grossly behind academically. At the
        time of removal, the personal hygiene and overall health and
        well-being of all of the children remained problematic. [M.R.W.]
        had another severe case of head lice. [Ja.W.] had another severe
        case of head lice resulting in sores on his head. [Se.W.] had a
        severe case of head lice as well as a cold that was interfering with
        sleep. [Sa.W.] had a severe case of head lice and a severe cold
        affecting his breathing. [C.W.] had a severe upper respiratory
Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 6 of 22
        infection and diaper rash both requiring medical attention.
        Emergency room physicians treated [C.W.] for pneumonia and
        noted she presented with symptoms of Down Syndrome.


                                             *****


        11. Case conferences, family team meetings, and review hearings
        were held periodically. [DCS] and CASA prepared separate
        written reports and recommendations prior to each hearing.


        12. A permanency hearing was held on January 16, 2015 at
        which time the permanent plan was determined to be initiation of
        proceedings for termination of parental rights and adoption.
        Neither parent had yet shown a real investment in reunification.
        DCS filed its petitions in the above-referenced Cause No. on
        January 16, 2015. The evidentiary hearing on the Verified
        Petitions to Terminate Parental Rights was held on March 20,
        2015. At the time of the termination hearing, the circumstances
        of the parents had not improved. The parents were in no better
        position to care for the children.


        13. The parents have a long-term history of housing instability. .
        ..


        14. The parents still do not have independent housing and have
        taken no concrete steps to obtain independent housing. The
        parents have been secretive and dishonest regarding current and
        future living arrangements. The parents are currently residing
        with three (3) other adults and a teenager in a four (4) bedroom
        home.


        15. Mother is not employed and made little to no effort to obtain
        employment. Instead, Mother submitted her third application for
        disability citing learning difficulties and pinched nerves making it

Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 7 of 22
        difficult to remain on her feet resulting in a need for pain
        medication. Mother lacks the motivation to take care of either
        herself or a home and was discharged from services to assist in
        obtaining disability for lack of attendance.


                                             *****


        18. Mother completed assessments timely. Mother attended
        appointments and generally participated in services. Mother
        regularly attended supervised visits as scheduled. However,
        Mother demonstrated very little engagement and made no
        progress in achieving therapeutic goals.


                                             *****


        20. Neither parent has demonstrated a true understanding of the
        trauma suffered by the children as a result of neglect and lack of
        supervision. Neither parent has truly acknowledged
        responsibility for the abuse inflicted on the children by Jerry
        Cantine. At times, the parents have demanded physical evidence
        and refused to accept even the possibility of abuse in order to
        assist the children.


        21. The parents participated in therapeutically supervised visits
        with the children. Therapists noted tremendous chaos during
        visits. At the onset of visits, the children would gorge themselves
        on food. The parents made progress regarding appropriate
        nutrition for the children and provided activities for the family.
        The sibling bonds improved over the course of time. However,
        the level of hostility and aggression observed in the parents
        increased. Visits were eventually suspended when the parents
        failed to respond to a choking hazard, became aggressive, and
        violated visitation guidelines all in the presence of the children.



Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 8 of 22
        22. CASA, Nancy Gehring, supports termination of parental
        rights in the best interests of the children. CASA agrees that
        adoption is appropriate for the children. The children are doing
        well in their respective placements and have no special needs that
        would prevent adoption. The children are adoptable even if their
        current placement is unable to adopt for any reason. The oldest
        four (4) children have all disclosed abuse by “Uncle Jerry”.


        23. [M.R.W.] has disclosed physical, emotional, and sexual
        abuse by Jerry Cantine including days without being fed.
        [M.R.W.] has made significant progress in therapy addressing
        self-hatred and self-banning behaviors. [M.R.W.] is able to
        express positive emotions and is happy in a concurrent foster
        placement.


        24. [M.A.W.] also disclosed sexual abuse by Jerry Cantine while
        sleeping in the same bed. [M.A.W.] has made progress in
        therapy in addressing emotional awareness. [M.A.W.] expresses
        happiness to be in foster care.


        25. [Ja.W.] disclosed physical and sexual abuse by Jerry Cantine
        specifically stating that “Uncle Jerry” touched his ‘no-no’ and it
        hurt. [Ja.W.] defines his ‘no-no’ as his behind. [Ja.W.] displays
        a great deal of fear regarding Jerry Cantine.


        26. [Se.W.] has also shared experiences of possible sexual abuse.
        [Se.W.] reports telling Mother that she was touched by Jerry and
        that Mother told Jerry to stop. [Se.W.] has also made great
        progress in therapy.


        27. When notified of the children’s disclosures, both parents
        initially denied the events could have happened stating the
        children were always under supervision. The parents vacillated
        greatly for months regarding the children’s trauma at points
        believing the children and at other points disbelieving the

Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 9 of 22
        children. The parents verbalized some responsibility during the
        CHINS proceeding but subsequent statements indicate otherwise.
        As recently as February, Mother still stated she does not
        understand why the children were removed. . . .


        28. CASA notes the “crux of whole case” is that neither parent
        accepts responsibility for DCS involvement a year later. Even at
        the termination hearing, neither parent was able to fully accept
        responsibility for the children’s abuse. Mother testified Jerry
        Cantine intimidated and physically assaulted her but that she
        trusted Ms. Gabbard who introduced the family to Jerry Cantine
        and that is what caused the family trouble. . . .


                                             *****


        30. Although the parents may love the children, neither has the
        ability to meet the children’s needs. It is clearly unsafe for the
        children to be in the care of the parents. All imaginable services
        have been offered and nothing is singularly different in today’s
        circumstances since the time of removal. To continue the parent-
        child relationships would be detrimental to the children. The
        children need permanency now.


                                CONCLUSIONS OF LAW


        1. There is a reasonable probability that the conditions that
        resulted in the removal of the children from the parents’ care or
        the reasons for the continued placement outside the home will
        not be remedied.


                                             *****




Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 10 of 22
              4. For the foregoing reasons, it is in the best interests of [the
              Children] that the parental rights of [Mother] and [Father] be
              terminated.


      Appellant’s Appendix at 61-65.


                                                   Discussion

[9]   The issue is whether the evidence is sufficient to support the termination of

      Mother’s parental rights. In order to terminate a parent-child relationship, DCS

      is required to allege and prove, among other things:


              (A) that one (1) of the following is true:


                       (i) The child has been removed from the parent for at least
                       six (6) months under a dispositional decree.


                       (ii) A court has entered a finding under IC 31-34-21-5.6
                       that reasonable efforts for family preservation or
                       reunification are not required, including a description of
                       the court’s finding, the date of the finding, and the manner
                       in which the finding was made.


                       (iii) The child has been removed from the parent and has
                       been under the supervision of a local office or probation
                       department for at least fifteen (15) months of the most
                       recent twenty-two (22) months, beginning with the date
                       the child is removed from the home as a result of the child
                       being alleged to be a child in need of services or a
                       delinquent child;


              (B) that one (1) of the following is true:



      Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 11 of 22
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. See Ind. Code § 31-35-2-8(a).


[10]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,
904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative-in contrast to our well-

       settled, highly deferential standard of review.” Id. “We do not reweigh the

       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 12 of 22
       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence.” Id. (quoting Egly v. Blackford Cnty. Dep’t of Pub. Welfare, 592
N.E.2d 1232, 1235 (Ind. 1992)). “We confine our review to two steps: whether

       the evidence clearly and convincingly supports the findings, and then whether

       the findings clearly and convincingly support the judgment.” Id.


[11]   “Reviewing whether the evidence ‘clearly and convincingly’ supports the

       findings, or the findings ‘clearly and convincingly’ support the judgment, is not

       a license to reweigh the evidence.” Id. “[W]e do not independently determine

       whether that heightened standard is met, as we would under the ‘constitutional

       harmless error standard,’ which requires the reviewing court itself to ‘be

       sufficiently confident to declare the error harmless beyond a reasonable doubt.’”

       Id. (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967), reh’g denied)). “Our review must

       ‘give ‘due regard’ to the trial court’s opportunity to judge the credibility of the

       witnesses firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cnty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 13 of 22
[12]   Here, Mother does not challenge the court’s conclusions regarding Ind. Code §

       31-35-2-4(b)(2)(A) and -4(b)(2)(D). We therefore confine our discussion to the

       other parts of Section 4(b)(2).


                                            Remedy of Conditions

[13]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement

       of the Children outside the home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[14]   In determining whether the conditions that resulted in the Children’s removal

       will not be remedied, we engage in a two-step analysis. In re E.M., 4 N.E.3d at

       642-643. First, we identify the conditions that led to removal; and second, we

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. at 643. In the second step, the trial court must judge a

       parent’s fitness as of the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against habitual patterns of conduct to determine whether there

       is a substantial probability of future neglect or deprivation. Id. We entrust that

       delicate balance to the trial court, which has discretion to weigh a parent’s prior

       history more heavily than efforts made only shortly before termination. Id.

       Requiring trial courts to give due regard to changed conditions does not
       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 14 of 22
       preclude them from finding that parents’ past behavior is the best predictor of

       their future behavior. Id.


[15]   In making such a determination, the court must judge a parent’s fitness to care

       for his or her child at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re N.Q., 996 N.E.2d 385, 392

       (Ind. Ct. App. 2013). Due to the permanent effect of termination, the trial court

       also must evaluate the parent’s habitual patterns of conduct to determine the

       probability of future neglect or deprivation of the child. Id. “The statute does

       not simply focus on the initial basis for a child’s removal for purposes of

       determining whether a parent’s rights should be terminated, but also those bases

       resulting in the continued placement outside the home.” Id. (citation and

       internal quotation marks omitted). A court may properly consider evidence of

       a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and lack of adequate housing and employment. Id.

       A trial court can reasonably consider the services offered by DCS to the parent

       and the parent’s response to those services. Id. Further, where there are only

       temporary improvements and the pattern of conduct shows no overall progress,

       the court might reasonably find that under the circumstances, the problematic

       situation will not improve. Id. A trial court need not wait until a child is

       irreversibly influenced by a deficient lifestyle such that his or her physical,

       mental, and social growth are permanently impaired before terminating the

       parent-child relationship. In re Z.C., 13 N.E.3d 464, 469 (Ind. Ct. App. 2014),

       trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 15 of 22
[16]   Mother argues that she has made efforts to remedy the conditions causing the

       Children’s removal by attending meetings, in which she “was punctual and

       organized.” Appellant’s Brief at 12. She asserts that she did the homework

       assigned to her, had a positive attitude, and began to make some progress,

       including providing healthier and more nutritious food and managing the

       Children’s behavior during meals. She argues that she felt betrayed by

       Gabbard, who introduced her family to Cantine, and accordingly it took her

       awhile to begin to open up to the DCS case workers. She maintains that she

       has begun to internalize what she has been taught by her therapist and that her

       engagement has enabled her to make progress. She argues that she is working

       with her case manager regarding budgeting, housing, and the Children’s

       behavioral problems and continues to work with her therapist as well.


[17]   DCS argues that Mother does not specifically challenge any of the court’s

       findings of fact, that those findings stand as proven, and that this Court need

       only review the unchallenged findings to determine whether they support the

       termination judgment. DCS argues that, at the time of the termination hearing,

       Mother still did not have stable housing and had not benefitted from services to

       identify sexual predators and the trauma the Children experienced from

       Cantine. It asserts that the record reflects Mother failed to benefit from

       individual therapy services, in which she did not make progress “until only a

       couple sessions just prior to the termination hearing.” Appellee’s Brief at 32.

       DCS maintains that Mother continues to deny her responsibility for the sexual

       abuse experienced by the Children, failed to make a budget to obtain stable


       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 16 of 22
       housing, and was residing with a couple she had known for only six months.

       DCS notes that visitations ceased after the Parents became more aggressive

       during the visits.


[18]   To the extent Mother does not challenge any of the juvenile court’s findings of

       fact, these unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369,

       373 (Ind. Ct. App. 2007) (failure to challenge findings by the trial court resulted

       in waiver of the argument that the findings were clearly erroneous), trans.

       denied; McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App. 1997) (when

       the father failed to challenge specific findings, the court accepted them as true).


[19]   The Children were removed from Mother’s care due to her failure to provide

       them with stable housing, the lack of stable income, and the sexual abuse

       suffered by the Children, especially M.R.W. Regarding abuse, the court in its

       Termination Order found that Mother put the Children in a situation in which

       at least M.R.W., M.A.W., and Ja.W became victims of sexual abuse, and

       Se.W. also spoke of experiences of possible sexual abuse. Mother allowed

       M.R.W. to sleep in the same bed as Cantine, who she knew to have a history as

       a criminal and sex offender. Mother allowed Cantine to move M.R.W. to Ohio

       in October 2013, and she did not report M.R.W. to be missing until January

       2014. Cantine reported that he paid Parents $200 per week to keep M.R.W.,

       although Mother denied this. The Children also told their bus driver about

       Mother’s decision to permit Cantine to move M.R.W. and that the family had

       tried to sell the baby, presumably C.W., rather than M.R.W. but that nobody

       wanted the baby.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 17 of 22
[20]   The court found that Mother has not demonstrated a true understanding of the

       abuse the Children suffered as the result of her neglect and has not

       acknowledged responsibility for exposing them to Cantine. It found that

       Mother initially denied that such abuse could have happened, that she

       vacillated for months regarding the trauma, that she verbalized some

       responsibility during the CHINS proceeding but that subsequent statements

       indicated otherwise, and that as recently as February 2015 she stated that she

       still did not understand why the Children had been removed. It noted that, in

       the CASA’s view, the “crux of whole case” is that Mother has not accepted

       responsibility for DCS’s involvement and that at the termination hearing she

       did not fully accept responsibility for the Children’s abuse, claiming that it was

       the result of intimidation and physical assaults by Cantine. Appellant’s

       Appendix at 65. The court found that, although Mother completed assessments

       in a timely fashion and generally participated in services, she has demonstrated

       little engagement and has not made progress in achieving therapeutic goals. It

       found that the supervised visits were chaotic and that the level of hostility and

       aggression Mother displayed at the visits increased over time, resulting in the

       suspension of those visits when she failed to respond to a choking hazard and

       became aggressive. In addition, the court found:

               The parents made limited to no progress toward understanding
               sexual abuse, recognizing signs of trauma in children, identifying
               potential perpetrators, parenting victims of sexual abuse, or
               preventing children’s victimization. Neither parent has the
               ability to make safe decisions for the children. The parents are
               likely to allow anyone with resources needed by the family to

       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 18 of 22
               access the children. The family plan at the time of termination
               was for the children to be returned to the home where the parents
               currently reside with Father working while Mother provides
               supervision. The parents do not know the full background of all
               of the adults residing in that home. Further, the owner of the
               home offered to become a foster placement for the children after
               knowing the parents for only a short period of time and the
               parents agreed.


       Id.


[21]   Also, regarding stable and suitable housing and income, the court found that

       Mother has a long history of housing instability, she still does not have

       independent housing and has not taken steps toward obtaining such housing,

       she has been secretive and dishonest regarding her living arrangements, and

       that currently she and Father are residing with three other adults and a teenager

       in a four-bedroom home. The court found that Mother has not made an effort

       to obtain employment and instead has submitted multiple applications for

       disability, in which she cites learning difficulties and pinched nerves as reasons

       for qualifying for disability. For her part, Mother argues only that she is

       working with her case manager and her therapist on budgeting and housing, in

       which she cites to her own testimony for the proposition.


[22]   Based upon the court’s findings and the record, we conclude that clear and

       convincing evidence supports the trial court’s determination that there is a

       reasonable probability that the conditions leading to the Children’s removal will

       not be remedied.



       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 19 of 22
                                                  Best Interests

[23]   We next consider Mother’s assertion that DCS did not present clear and

       convincing evidence that termination was in the Children’s best interests. She

       argues that the service providers agree that Mother loves her Children and

       wants to help them have a better future. She notes that currently the Children

       are divided between three foster homes and that once the therapeutic visits

       ended the siblings who were not sharing a foster home were no longer able to be

       together except on three occasions. She also asserts that the Children “seemed

       to enjoy visits with their parents.” Appellant’s Brief at 18.


[24]   We are mindful that in determining what is in the best interests of a child, the

       trial court is required to look beyond the factors identified by DCS and to the

       totality of the evidence. McBride v. Monroe Cnty. Office of Family & Children, 798
N.E.2d 185, 203 (Ind. Ct. App. 2003). In so doing, the court must subordinate

       the interests of the parent to those of the children. Id. The court need not wait

       until a child is irreversibly harmed before terminating the parent-child

       relationship. Id. Children have a paramount need for permanency which the

       Indiana Supreme Court has called a central consideration in determining the

       child’s best interests. In re E.M., 4 N.E.3d at 647-648. However, “focusing on

       permanency, standing alone, would impermissibly invert the best-interests

       inquiry . . . .” Id. at 648. This court has previously held that the

       recommendation by both the case manager and child advocate to terminate

       parental rights, in addition to evidence that the conditions resulting in removal

       will not be remedied, is sufficient to show by clear and convincing evidence that

       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 20 of 22
       termination is in the child’s best interests. A.D.S. v. Ind. Dep’t of Child Servs., 987
N.E.2d 1150, 1158-1159 (Ind. Ct. App. 2013), trans. denied.


[25]   At the termination hearing, FCM Tibbets testified that termination was in the

       Children’s best interest for many reasons, including that Mother has not

       benefitted significantly from services provided and that she does not have the

       necessary housing, income, or transportation to provide for the six Children.

       Also, when asked whether it was in the Children’s best interest to be returned to

       Mother, CASA Gehring testified that they should not be returned and that she

       did not believe the Children “would be safe, even from the get go.” Transcript

       at 73. Based on these statements, as well as the totality of the evidence in the

       record and set forth in the Termination Order, including Mother not reporting

       M.R.W. for three months following Cantine taking her to Ohio, reports that

       M.R.W., M.A.W., Ja.W., and Se.W. had been sexually abused, Mother’s lack

       of suitable housing and income, and her limited progress with services, we

       conclude that the court’s determination that termination was in the Children’s

       best interests is supported by clear and convincing evidence. See In re J.C., 994
N.E.2d 278, 290 (Ind. Ct. App. 2013) (observing that “[r]ecommendations of

       the case manager . . . in addition to evidence the conditions resulting in removal

       will not be remedied, are sufficient to show by clear and convincing evidence

       that termination is in the child’s best interests”), reh’g denied.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 21 of 22
                                                   Conclusion

[26]   We conclude that the trial court’s judgment terminating the parental rights of

       Mother is supported by clear and convincing evidence. We find no error and

       affirm.


[27]   Affirmed.


       Kirsch, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1506-JT-702 | March 18, 2016   Page 22 of 22